Citation Nr: 1544875	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active duty for training in the Army National Guard (ARNG) from October 1976 to March 1977, and from April 1990 to October 1990, with additional reserve service.  He had a period of active duty for training (ACDUTRA) in the Utah ARNG from June 18, 1977 to July 2, 1977 that is considered active service for purposes of this decision.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO in Salt Lake City, Utah that in pertinent part, denied service connection for depression and a back disability.  Jurisdiction of the case was subsequently transferred to the RO in Phoenix, Arizona.

A personal hearing was held at the RO in November 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In February 2011, the Board remanded the appeal for additional procedural and evidentiary development.  

In a January 2013 decision, the Board denied service connection for a back disability, and remanded the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for additional evidentiary development.  The case was subsequently returned to the Board.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Thus, the Veteran's initial claim for service connection for depression also encompassed PTSD and anxiety.

Additional evidence was received from the Veteran in March 2013.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS claims files.

The issue of entitlement to a temporary total rating under 38 C.F.R. § 4.29 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD.

2.  An acquired psychiatric disorder to include depression and anxiety, was not shown in service or for many years later, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2008.  Additional notice was provided by letters dated in February 2011 and February 2013.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant VA compensation examinations in April 2010, February 2011, and April 2013, and obtained a medical opinion as to the etiology of the current psychiatric disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its February 2011 and January 2013 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) verify the Veteran's periods of military service, arrange for VA medical examinations and opinions, provide additional notice, and attempt to obtain additional VA and private medical records, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Although the Veteran's representative has contended that another VA compensation examination should be conducted, because the VA examiner did not provide an opinion as to whether the current depression is related to the Veteran's reported in-service stressor.  The Board observes that the April 2013 VA examiner did in fact provide a medical opinion as to this point.  The April 2013 VA examiner found that the Veteran's reported stressor was adequate to support a diagnosis of PTSD.  However, he opined that he did not meet the criteria for a diagnosis of PTSD, and that this stressor was not the cause of his depression or anxiety.

The Board finds that the April 2010, February 2011, and April 2013 VA examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, the April 2013 examiner considered the Veteran's history of an alleged military sexual trauma (MST) during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the November 2010 Board hearing.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).

ACDUTRA includes full-time duty performed by members of the National Guard or Air National Guard of any state under sections 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  
ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2015).  

INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).  Annual training is an example of active duty for training, while weekend drills are inactive duty training.

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The Board observes that the Veteran has not yet established Veteran status with regard to any periods of military service other than June 18, 1977 to July 2, 1977.  The fact that a claimant has established status as a Veteran for other periods of service does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

Without the status as a Veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to Veterans. For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Because the Veteran's National Guard training duty was only occasional, the onset of his claimed condition must be related to a specific period of training duty.  National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  Members of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54, 57-58 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A. §§ 101(21), (22)(C); Allen, supra.

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). The term "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  Under 38 C.F.R. § 4.125(a) (2014), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association  's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

The Board notes that recent amendments to 38 C.F.R. § 3.384 and § 4.125 regarding psychoses are not applicable in this case, as the case was certified to the Board prior to August 4, 2014.  These amendments replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 80 Fed. Reg. 14,308 -14,309 (Mar. 19, 2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the evidence reflects that the Veteran has been diagnosed with depression and anxiety, and has a current acquired psychiatric disorder, as demonstrated on VA examinations in April 2010, February 2011, and April 2013. Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Service personnel records from the Utah Army National Guard (ARNG) reflect that the Veteran enlisted in the Utah ARNG in August 1976, and was separated in August 1983.  He re-enlisted in the Utah ARNG in November 1984, and in his March 1986 separation document, he was noted to have unsatisfactory participation.  He re-enlisted in late September 1988, and was separated from service in early March 1994, based on acts or patterns of misconduct - abuse of illegal drugs.  He had 10 years and four months of prior reserve component service, and five months of prior active federal service.

The National Personnel Records Center has verified that the Veteran served on ACDUTRA with the ARNG from October 1, 1976 to March 24, 1977, and from April 1, 1990 to October 20, 1990.

A statement of medical examination and duty status reflects that on June 29, 1977, the Veteran was struck by a passing vehicle when riding his motorcycle, and was thrown from his motorcycle.  He received injuries to his little finger, arms, elbows, and had scrapes on his chest, back, and left ankle.  It was noted that he was on authorized pass from ACDUTRA.  This period of ACDUTRA was ordered under 32 U.S.C. § 503 from June 18, 1977 to July 2, 1977, and was full-time duty performed by a member of the Army National Guard.  Service connection has been established for disabilities of the left hand and left shoulder based on this period of ACDUTRA, which is therefore considered to be a period of active service.

The Veteran's service treatment records are entirely negative for a psychiatric disorder, including on multiple comprehensive medical examinations.  In reports of medical history completed by the Veteran in November 1984 and June 1991, he denied a history of depression, excessive worry, and nervous trouble.  In June 1991, he stated that he was in good health.  

In July 2004, the Veteran filed his original Veteran's Application for Compensation and/or Pension (VA Form 21-526), at which time he only claimed service connection for a left hand injury that occurred during ACDUTRA in June 1977.  He did not claim service connection for a psychiatric disorder.  He later claimed service connection for disabilities of the left shoulder and right hand.

Currently, the Veteran's established service-connected disabilities include residuals of a laceration of the left hand with a scar, a left shoulder disability (left shoulder acromioclavicular separation (dominant)), and DeQuervain's syndrome of the right hand, secondary to the left hand disability.

On VA examination in March 2006, the Veteran reported that he had left shoulder symptoms of pain, associated with giving way and a feeling of weakness.  This was intermittently associated with exercise or weather changes.  He could function without medication.  He received no treatment for this disability, had no functional impairment, and he had not lost time from work due to this condition.  

Records on file are negative for complaints, treatment or diagnosis of a psychiatric disorder until 2007.

A March 2007 VA primary care note reflects that the Veteran complained of a really bad back problem for about 13 years, since an industrial accident while he was working as an electrician.  A primary care preventive maintenance outpatient note that day reflects that a depression screen was positive, and a PTSD screen was negative.  A March 2007 VA physical therapy note dated a few days later reflects that the Veteran presented with a history of chronic low back pain with more recent worsening of symptoms.  The Veteran said that the initial back injury occurred in an industrial accident in 1994, and the symptoms had never resolved, but had been manageable.  His work was intermittent in construction sales.  He previously worked as an electrician, but had been unable to do so since his lumbar injury.  He was in a three-year process of a divorce and bankruptcy.  It was noted that his social history revealed numerous life stressors including but not limited to divorce, bankruptcy, and job change.  The physical therapist stated that this appeared to have created some situational anxiety and the Veteran acknowledged stress.  The treatment provider indicated that this might contribute to difficulty managing his low back pain.  A June 2007 primary care note reflects that the Veteran reported that he was seeking work, had financial difficulty, and was divorced.  He complained of depression.  

A July 2007 VA integrative health assessment consult reflects that the Veteran complained of chronic worsening low back pain with a duration of 12 years, as well as left shoulder pain.  He said the combined pain was debilitating, and his high stress levels increased his pain and vice versa, and he was unable to hold a job.  The Veteran felt he had depression, and also described rare (once monthly) flashbacks to a motorcycle wreck in 1977.  He reported receiving physical and mental abuse from both parents.  The diagnoses were chronic low back pain extending into the left buttock and leg, stress reaction, and depression.

VA medical records dated from July 2007 to the present reflect treatment for a psychiatric disorder, primarily diagnosed as major depressive disorder and anxiety disorder.  A July 2007 mental health medication note reflects that the Veteran reported that he had depression for several years, but the symptoms worsened due to several losses including his inability to work due to a 1994 accident, his wife requesting a divorce, his loss of ability to use his left arm/hand, and chronic pain since 1994.  He said he had been unable to find work in sales.  He recently filed for bankruptcy.  The diagnosis was severe depression with suicidal/homicidal ideation if he could not pay his mortgage this month.

A July 2007 mental health note reflects that the Veteran complained of unemployment, lack of social support, depressed mood, anxiety, sleep disturbance, appetite disturbance, hopelessness, nightmares, pain, anger issues, and suicidal ideation.  He denied any past psychiatric history.  The social worker indicated that the Veteran endorsed symptoms of major depressive disorder and appeared very depressed.  Treatment was recommended, but he declined treatment.  About a week later, the Veteran again declined inpatient hospitalization for depression, but agreed to medication.

On VA shoulder examination in August 2007, the examiner indicated that the Veteran had severely impaired use of his dominant left arm and shoulder due to his service-connected left shoulder disability.

A December 2007 social worker's note reflects that the Veteran presented with several psychosocial stressors, and appeared depressed and anxious.  He said he was still in the process of a divorce, and his wife's attorney was after their house.  He did not like his sales job and had difficulty paying his bills.

In December 2007, the Veteran filed a claim of service connection for a back disability.  He reported injuring his back during a motorcycle accident in service in June 1977, and also reported two on-the-job work injuries in July 1987 and September 1989.  He said that in June 1994, while trying to get out of bed one morning, he had severe back pain and could hardly stand.  He was diagnosed with ruptured discs in his back.  He said that since then, he had difficulty walking, standing, and working.  He also asserted that when he applied for worker's compensation, he was told to seek help with VA, but he could not drive due to pain and pain pills, and was not able to check with VA, and "depression followed."  He stated that he had problems in his marriage because of his back injury, he and his wife had separated, and he was still depressed.

A May 2008 VA hospital discharge summary reflects that the Veteran was diagnosed with depression not otherwise specified (NOS), and cannabis abuse.  His stresses were identified as inadequate social support, recent declaration of bankruptcy, in the process of divorce, denial of SSA disability insurance, chronic pain, and recent firing from job.

A November 2008 mental health medication management note reflects that he was diagnosed with recurrent major depressive disorder, generalized anxiety disorder, nicotine dependence and marijuana abuse.

In December 2008, the Veteran underwent a psychological evaluation by J.J.R., Ph.D., as part of his application for SSA benefits.  Dr. R. diagnosed major depressive disorder, recurrent, moderate, and gave a provisional diagnosis of anxiety disorder NOS.  He also diagnosed personality disorder NOS.

In February 2009, the Veteran was awarded disability benefits by the SSA, which determined that he became disabled in January 2007, due to affective disorder, anxiety disorder NOS, personality disorder and left shoulder acromioclavicular separation.

By a letter dated in March 2009, a VA psychiatrist, C.F.M., MD, indicated that the Veteran was being seen for depression, and suffered from chronic pain secondary to a shoulder injury obtained as a paratrooper.  As a result, his physical limitations had created depressive symptoms due to the unfortunate fact that his mobility was limited.  She said he continued to experience chronic pain and depressive symptoms both of which had remained treatment-resistant.  She said the Veteran reported that he did not experience depressive mood symptoms until after his injury.

At a May 2009 informal conference with a decision review officer of the RO, the Veteran contended that his major depressive disorder was secondary to chronic lumbar pain and his service-connected left shoulder disability.  He said it was difficult to work due to the back and shoulder disabilities, which caused depressive symptoms.

At an April 2010 VA spine compensation examination, the Veteran reported that because of his chronic low back pain he had been unemployed for two years.

On VA mental disorders compensation examination in April 2010, performed by a VA psychologist, the Veteran reported that he was verbally and physically abused by his parents when he was a child.  He said he suffered from depression for most of his life.  He reported suicide attempts with pills in 1984 and 1994, but said he was not hospitalized after these attempts.  The Veteran reported that his back pain became a factor in 1994 after he suffered an injury at work as an electrician, not during military service.  He said he drank alcohol heavily between age 17 and 24 and regularly drove while intoxicated.  He said he stopped drinking alcohol at 24, and continued to use marijuana to help with sleep and chronic pain.  The Axis I diagnoses were major depressive disorder, severe, and pain disorder related to physical and psychological factors.  The examiner noted that the Veteran had financial stress, unemployment, lack of social supports, inconsistent mental health treatment, and chronic pain.  The examiner opined that the Veteran's depression comes from a number of sources including chronic pain, unemployment, financial stress, a contentious and ugly divorce which led to a number of financial difficulties, social isolation and history of abuse and not fitting in with others.  

At his November 2010 Board hearing, the Veteran testified that he was in a motorcycle accident during service in 1977, then hurt his back in 1982 during service, then again in 1987, during civilian work, again in 1989 at work, and then in 1994, one morning he tried to get out of bed but could not get up due to severe back pain.  He said that after service he worked mostly in construction.  He testified that his life "went to heck" after 1994, and that was when the depression hit him because he could not walk and could not do anything.  He said he was unable to do anything with his stepsons, and it ruined his marriage.  He also said that he had a pretty rough childhood, with both physical and mental abuse by his father, and he probably had depression in service but did not realize it.  He denied ever receiving mental health treatment in service.  He said he had to get a waiver in order to enter the military because he "was out shooting kids with BB guns and stuff like that."  He said this occurred when he was 17, and he was arrested and had to go to juvenile court.  He reportedly got a waiver for that in order to enter military service.

On VA examination performed in February 2011 by the same VA examiner who performed the April 2010 examination, the examiner indicated that he had reviewed the Veteran's claims file and medical records.  The Veteran reported childhood abuse, and said the only trouble he got in was for shooting a kid with a BB gun.  He said that during service, depression came and went, but he never sought treatment for this prior to or during service.  The examiner diagnosed depressive disorder NOS, and cannabis abuse.  He opined that the Veteran was suffering from a depressive disorder, and his back condition with subsequent pain appeared to play a role in such depression.  He opined that it did not appear that his depression was related to his military service given the lack of records indicating that depression was a problem.  He noted that prior VA examinations also indicated that his back condition is not related to military service.  He noted that the Veteran did not report any problems with his shoulder or left finger and he saw no link between current depression and such problems.  He opined that the Veteran's depression was aggravated by his back condition due to the nature of his pain, and that other contributors to his depression included financial stress, the death of his stepson, unemployment, social isolation and estrangement from family.

VA medical records reflect that in late October 2011, the Veteran complained of depression and anxiety.  He denied symptoms of mania, psychosis or PTSD.  He said he was active in substance abuse groups.  He said he attempted suicide once in 1987 by attempting to hang himself.  He reported occasional marijuana use, most recently one month ago.  With regard to military service, he denied combat or trauma in service.  He denied suffering sexual abuse, but said he was physically abused by his father and by his former wife.   The Axis I diagnoses were major depressive disorder, recurrent, severe, anxiety disorder NOS, and cannabis abuse.  

In November 2011, the Veteran attended a PTSD assessment group.  Subsequent VA medical records reflect psychiatric treatment, and diagnoses including depressive disorder NOS, anxiety, PTSD, cannabis dependence, unspecified alcohol dependence, major depression, and stress reaction.

In November 2011, the Veteran underwent a PTSD assessment.  It was noted that all military history was based on his self-report as his DD 214 was unavailable.  He said he was divorced after he hurt himself on the job (in a motorcycle accident).  He said his back gave out and he took a lot of pain pills, was drinking, and not holding a job.  He reported being abused by his parents as a child.  He said he during his service in the Army National Guard, he was deployed to Korea in the 1980s.  He said he used marijuana for sleep problems.  He said his depression started around the time of his motorcycle accident.  He identified the following traumatic incident:  being hit by a car while riding a motorcycle.  The examiner indicated that the Veteran's report of symptoms did not meet the DSM-IV diagnostic criteria for military-related PTSD.  Through his interview and responses on assessment instruments, he reported experiences while serving in the ARNG that meets DSM-IV diagnostic criterion A for traumatic events, but his endorsement of re-experiencing, avoidant, and hyper-arousal appeared more related to a combination of depression, chronic pain, and childhood trauma at the hands of his parents.  He endorsed difficulty with authority beginning in childhood that appears to have persisted during the military and following the military.  These traits, combined with what appears to be long-term depression have negatively impacted occupational and social functioning.  The Axis I diagnosis was major depressive disorder, recurrent, moderate at present but recently severe, and the Axis II diagnosis was personality disorder NOS.

In a February 2012 mental health note, C.V., MD, indicated that the Veteran reported that he had been feeling really depressed since around 1994
when he injured his back.  He said he had panic attacks for years, and related that he was groped by his first sergeant in the military.  He reported having flashbacks and says that he "tries to think of something different."  The Axis I diagnoses were marijuana dependence, major depressive disorder, anxiety Disorder NOS ("fxs" of childhood PTSD and MST). 

In a letter dated in May 2012, C.V., MD, a VA psychiatrist, indicated that he had treated the Veteran since February 2012 and he had been diagnosed with major depressive disorder, PTSD, and military sexual trauma (MST).  He said the Veteran was initially diagnosed with major depressive disorder and personality disorder NOS on his initial PTSD intake in November 2011.  Since that time, in January 2012, the Veteran had revealed further information regarding an incident of MST in 1979.  He was later diagnosed with PTSD and MST in April 2012.  He opined that the Veteran has PTSD and MST that occurred more likely than not during his military service.

In December 2012, Dr. V. diagnosed marijuana dependence, major depressive disorder, PTSD, and MST.

In a March 2013 affidavit, the Veteran's sister essentially stated that the Veteran's personality changed for the worse after a motorcycle accident in service.  She said he began drinking, smoking marijuana, missing family events, and missing work.

In April 2013, a VA PTSD compensation examination was conducted by a VA M.D. and Board-certified psychiatrist, who indicated that he reviewed the Veteran's claims file and medical records.  He indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  He diagnosed major depression, recurrent, severe, without psychotic features, and noted that the Veteran reported that his first episode of depression was in 1994 and it was due to back pain.  He also diagnosed anxiety NOS, and said the symptoms included worrying about more things than not since he got married in 1994.  The examiner reviewed and commented on relevant records, including the treatment records from Dr. V.  He added that he had reviewed the report of the February 2011 VA examination, and that examiner's finding that the Veteran's depression was related to back pain was consistent with his own findings during the current examination.  He noted that service connection had been denied for a back disability.

The Veteran said he used to be very active until a back injury in 1994, and prior to that he enjoyed a wide variety of activities.  He said he became very depressed starting in 1994 due to his back pain.  He said that pain pills destroyed his marriage and caused depression.  He said his first psychiatric treatment was at a VA facility in 2007.  He denied any lifetime history of arrests or jail time, and denied any history of physical violence against another person.  With regard to an in-service stressor, the Veteran reported that in about 1978 or 1979, while he was sleeping, he woke up when his first sergeant grabbed his genitals.  The examiner indicated that this stressor was adequate to support a diagnosis of PTSD, but that 
the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

The examiner opined that there was no clear evidence that the Veteran had a psychiatric disorder prior to service.  He stated that he did not concur with a diagnosis of PTSD as indicated by another physician.  He said the Veteran's prominent mental health symptoms were due to depression and a constellation of anxiety symptoms (worry about a wide variety of things, panic attacks twice monthly without clear triggers, and occasionally (two-three times per month) being startled by neighbors in the apartment above him).  He said he no reason to believe the Veteran was not telling the truth about the reported stressor, but he did not have PTSD and his reported stressor was not the cause of his depression or anxiety.  He also noted that the Veteran was inconsistent in his reports of the date of onset of his back pain.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a review of all of the evidence of record, the Board finds that there is no competent and credible evidence linking any current psychiatric disorder to a verified period of active service.  

The Veteran's currently diagnosed major depressive disorder and anxiety disorder are not presumptive conditions under 38 C.F.R. § 3.309(a), and moreover, since he does not have Veteran status with regard to any period of service after July 2, 1977, he cannot use the many presumptions in the law that are available only to Veterans with regard to any subsequent period.  See Donnellan, supra.

The Veteran did not claim that he had depression in service until filing his current VA disability compensation claim.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Throughout this appeal, the Veteran has made many conflicting statements to different examiners, to the AOJ, and to the Board, with regard to the date of incurrence of his depressive symptoms, the date of incurrence of his back pain, his prior arrest history, his history of violence, his substance abuse history, and his marital history, all of which reduce his credibility in this claim.  Moreover, despite many thorough prior VA and private psychiatric examinations, the Veteran never reported his alleged MST until 2012.  Further, he has not identified the date, or even the exact year, of the alleged MST incident, in order to enable VA to attempt to verify this incident.  

Service treatment records are negative for a psychiatric disorder.  There is no competent and credible evidence of a psychiatric disorder during a verified period of active service.  In fact, the Veteran has stated that he did not seek mental health care in service, and has made conflicting statements about whether he even noticed any psychiatric symptoms in service.  See, e.g., November 2010 hearing transcript and the many other statements by the Veteran alleging that depression began in 1994 after a work-related back injury.  The post-service medical evidence does not reflect any complaints or treatment related to a psychiatric disorder for approximately 13 years following the conclusion of his last period of ARNG service. 

Although a VA physician opined in March 2009 that his physical limitations had created depressive symptoms due to the unfortunate fact that his mobility was limited, and noted that he had "a shoulder injury obtained as a paratrooper," she made no mention of the Veteran's back pain, which all other physicians and the Veteran himself have indicated is his primary source of pain.  Several other physicians have linked his depression to his non-service-connected back disability or to other life stressors including divorce, bankruptcy, and unemployment.  She did not provide an opinion that his depression was proximately due to or the result of any service-connected disability.  She said the Veteran reported that he did not experience depressive mood symptoms until after his injury.  It appears that her opinion was based solely on the Veteran's reported history, rather than based on a review of the medical records, particularly since he did not injure his left shoulder during a parachute incident, the service treatment records are negative for a psychiatric disorder, and the fact that the weight of the evidence shows that his depression began many years after his motorcycle accident.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described).

Although Dr. V. has diagnosed PTSD due to in-service MST, he did not relate this diagnosis to a verified incident during a specific period of active service, and provided an insufficient supporting rationale for his opinion, which reduces the probative value of his opinion.  Further, a PTSD screen was negative in 2007, and PTSD was never diagnosed until 2012.  The April 2013 VA compensation examiner concluded, after a thorough review of the Veteran's history, medical records, and claims file, that the Veteran does not have a current diagnosis of PTSD, even when assuming that the MST incident occurred as the Veteran alleged.

The Board finds that the April 2010, February 2011, and April 2013 medical opinions constitute probative evidence against the Veteran's claim.  They are based on current examination results and a review of the medical record.  The examiners explained the opinions with references to the Veteran's military service and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiners sufficiently discussed the underlying medical rationales of their opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  These examiners collectively concluded that the current psychiatric disorder is not related to service or a service-connected disability.

The Veteran's contentions that he incurred a psychiatric disorder during service either as a result of a motorcycle accident or MST, or as a result of service-connected shoulder pain, do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's psychiatric disorder is related to service or a service-connected disability) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

The Board finds that that the weight of the probative evidence of record does not show that the current psychiatric disorder was incurred during a period of active service or that it was caused or permanently aggravated by a service-connected disability. 

Based on the foregoing evidence, the Board has determined that the Veteran is not entitled to service connection for his psychiatric disorder.  As the weight of the competent evidence indicates that the current psychiatric disorder is not related to service or a service-connected disability, the preponderance of the evidence is against the claim and the benefit sought on appeal must be denied.


ORDER

Service connection for an acquired psychiatric disorder is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


